Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.1 [Shearman & Sterling LLP Letterhead] October 17, 2007 CIT Group Inc. 1 CIT Drive Livingston, New Jersey 07039 CIT Group Inc. Ladies and Gentlemen: We are acting as counsel for CIT Group Inc., a Delaware corporation (the  Company ), in connection with the automatic shelf registration statement on Form S-3 (Registration Number 333-131159) of the Company and its indirect, wholly owned subsidiary, CIT Group Funding Company of Canada, originally filed with the Securities and Exchange Commission (the  Commission ) on January 20, 2006, as amended by Amendment No. 1 thereto, filed with the Commission on October 24, 2006, and as further amended by Amendment No. 2 thereto, filed with the
